NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50287

                Plaintiff-Appellee,             D.C. No. 5:08-cr-00139-SGL-1

 v.
                                                MEMORANDUM*
THOMAS HENRY MERDZINSKI, AKA
Tom Merdzinski,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Thomas Henry Merdzinski appeals pro se from the district court’s order

denying his second motion for early termination of supervised release under 18

U.S.C. § 3583(e)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Merdzinski first contends that the district court failed to explain adequately


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
its decision to deny early termination. We need not resolve the parties’ dispute

over the applicable standard of review because this claim fails under any standard.

The court stated that it had reviewed the oppositions filed by the government and

probation, which indicated that the reasons given by the court when it denied early

termination in a lengthy order less than three years earlier still applied. The

oppositions also explained that Merdzinski’s circumstances had not meaningfully

changed since that time and that early termination would pose a risk to the

community. Given these arguments, and the record as a whole, the district court’s

explanation, while brief, is sufficient to permit meaningful appellate review. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Merdzinski also argues that the district court abused its discretion by

denying his motion because his circumstances had changed sufficiently to warrant

early termination. A review of the record shows, however, that the district court

did not abuse its broad discretion in concluding that early termination of

supervised release was not in the interest of justice. See 18 U.S.C. § 3583(e)(1);

United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014).

      Merdzinski’s remaining arguments lack merit or are beyond the scope of this

appeal.

      AFFIRMED.




                                          2                                       21-50287